Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via emails with Jonathan B. Easter (Registration No. 78,658) on 8/12/2022.
The application has been amended as follows: 
1.	(Currently Amended) A computer-based method for processing a validation request, comprising:
	receiving, at a validation computer program executed by a server comprising at least one computer processor and from a client device, a request to validate payment information;
	querying, by the validation computer program, a plurality of validation systems with at least some of the payment information;
	receiving, at the validation computer program, a query response from each validation system; 
	calculating, by the validation computer program, a risk score for each validation system based on a comparison between the payment information and the query response;
	weighting, by a machine learning model of the validation computer program, the risk score for each validation system, wherein the machine learning model is trained to determine weighting based on a past accuracy of each validation system by:
receiving, from the plurality of validation systems, respective risk scores for each validation system corresponding to at least one past request,
retrieving, from the validation computer program, at least one risk determination corresponding to the at least one past request,
comparing the received risk scores to the risk determinations, and
determining the accuracy of each validation system based on the comparison;
	aggregating, by the validation computer program, the weighted risk scores into a cumulative risk score;
converting the cumulative risk score into a binary result by applying a threshold, wherein the threshold is user-specified and stored as user settings; and
	outputting the cumulative risk score to the client device; 
	wherein the client device takes an action in response to the cumulative risk score.

	2.	(Original) The method of claim 1, wherein the request is received at a portal.

	3.	(Original) The method of claim 1, wherein the request is automatically generated by the client device in response to the client device scanning a machine-readable code.

	4.	(Original) The method of claim 1, wherein the payment information comprises bank account information, financial instrument information, payee information, and/or payor information.  

	5.	(Original) The method of claim 1, wherein the request is received in a batch comprising a plurality of requests.

	6.	(Original) The method of claim 1, wherein the validation systems comprise a financial institution system, an industry utility system, an interbank blockchain system, and/or a credit agency system.

	7.	(Original) The method of claim 1, wherein the plurality of validation systems is selected from a second plurality of validation systems, wherein the plurality of validation systems is a subset of the second plurality of validation systems.

	8.	(Original) The method of claim 1, wherein each risk score is based on a degree of match between the payment information and the query responses.

	9.	(Cancelled) 

	10.	(Original) The method of claim 1, wherein the validation computer program calculates the risk score for each response using an additive model, a linear model, a neural network, a support vector machine, and/or a decision tree.

	11.	(Currently Amended) A computer-based system for processing a validation request, comprising:
	a client device;
	a server comprising at least one computer processor and executing a validation computer program; and
	a plurality of validation systems;
	wherein:
the validation computer program receives a request to validate payment information from the client device;
the validation computer program queries the plurality of validation systems with at least some of the payment information;
each of the plurality of validation systems returns a query response to the validation computer program;
the validation computer program calculates a risk score for each validation system based on a comparison between the payment information and the query response;
the validation computer program weighing, via a machine learning model, the risk score for each validation system, wherein the machine learning model is trained to determine weighting based on a past accuracy of each validation system by:
receiving, from the plurality of validation systems, respective risk scores for each validation system corresponding to at least one past request,
retrieving at least one risk determination corresponding to the at least one past request,
comparing the received risk scores to the risk determinations, and
determining the accuracy of each validation system based on the comparison;
the validation computer program aggregates the weighted risk scores into a cumulative risk score and converts the cumulative risk score into a binary result by applying a threshold, wherein the threshold is user-specified and stored as user settings; 
the validation computer program outputs the cumulative risk score to the client device; and
		the client device takes an action in response to the cumulative risk score.

	12.	(Original) The system of claim 11, wherein the request is received at a portal.

	13.	(Original) The system of claim 11, wherein the request is automatically generated by the client device in response to the client device scanning a machine-readable code.

	14.	(Original) The system of claim 11, wherein the payment information comprises bank account information, financial instrument information, payee information, and/or payor information.  

	15.	(Original) The system of claim 11, wherein the request is received in a batch comprising a plurality of requests.

	16.	(Original) The system of claim 11, wherein the validation systems comprise a financial institution system, an industry utility system, an interbank blockchain system, and/or a credit agency system.

	17.	(Original) The system of claim 11, wherein the plurality of validation systems is selected from a second plurality of validation systems, wherein the plurality of validation systems is a subset of the second plurality of validation systems.

	18.	(Original) The system of claim 11, wherein each risk score is based on a degree of match between the payment information and the query responses.

	19.	(Cancelled) 

20.	(Original) The system of claim 11, wherein the validation computer program calculates the risk score for each response using an additive model, a linear model, a neural network, a support vector.

Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 7/28/2022.
Claims 1 and 11 are currently amended.
Claims 2-8, 10, 12-18 and 20 were previously presented.
Claims 9 and 19 were cancelled.
Therefore, claims 1-8, 10-18 and 20 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 101 rejections, the additional limitations of the claim, when viewed the claim as a whole, these additional limitations of the claims are significantly more than analyzing payment information to determine a fraud score representing the likelihood that the payment information is a result of fraud.
	Regarding the 103 rejections, Benton et al. (10,140,597) teaches systems and methods for validating and processing payment instruments, and more particularly embodiments of the invention relate to verifying the payment amounts associated with the payments in order to electronically process the payments to reduce failed readings and manage the processing flows associated with the payment.  Bennett et al. (2017/0323372) teaches systems and methods for utilizing interactive UI dialogs to resolve issues that may arise during the real-time ordering and activation of wireless products and services while a user is engaged during their session. The interactive UI dialogs may provide a customer with an opportunity to provide information, make decisions or trigger additional steps during the real time order.
	However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior arts in order to achieve Applicant's claimed invention.  Thus, the previous Office actions has been withdrawn and claims 1-8, 10-18 and 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694